*541The court committed reversible error when it failed to advise the mother of her right to assigned counsel (see Family Ct Act § 262 [a] [iii]). Reversal is also warranted since the court failed to conduct an evidentiary hearing before modifying the prior order of custody and visitation (see Matter of Santiago v Halbal, 88 AD3d 616, 617 [1st Dept 2011]) and did not afford the mother an opportunity to testify, cross-examine, or present evidence (see Alix A. v Erika H., 45 AD3d 394, 394 [1st Dept 2007]). Accordingly, the matter is remanded for a full evidentiary hearing, at which the court should consider the father’s petition in light of any subsequent change in circumstances, including his planned relocation to Wisconsin. Prior to the hearing, the mother shall be advised of her rights pursuant to Family Ct Act § 262 (a). Concur — Mazzarelli, J.P, Sweeny, Renwick, Richter and Román, JJ.